Citation Nr: 1811795	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-21 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for peripheral vertigo (claimed as progressive loss of balance secondary to perforated ear drum and vertigo due to concussion (TBI) and inner ear damage, formerly presyncope).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2011; a statement of the case was issued in December 2012; and a substantive appeal was received in July 2013.   

The Veteran presented testimony at a Board hearing in October 2016.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDING OF FACT

It is at least as likely as not that the Veteran's progressive loss of balance is due to service, to include as secondary to a service connected ear disability.   


CONCLUSION OF LAW

The criteria for an award of service connection for progressive loss of balance have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At the Veteran's October 2016 Board hearing, he testified that he was hit by a rocket propelled grenade (RPG) and was knocked out.  When he was medevaced out of the area, he was bleeding out his ears.  He was "woozy" and "totally out of it."  He did not remember having problems with his balance on that day.  However, he separated from service in April 1970; and in May 1970, he filed a claim for a broken eardrum and for "slight loss of balance."  The RO granted service connection for a perforated right eardrum.  It did not address the Veteran's contention regarding loss of balance.

The Veteran further testified that since filing the claim in 1970, his loss of balance has worsened.  However, he learned to cope with it.  He stated that when he is walking, he makes sure to keep his head up so that he can see a broad perspective and see everything that is going on, which helps him to stabilize.  He stated that if he focused on one thing, or did not pay attention, he would just fall.  The Veteran testified that he has not had any ear infections since service; but that the loss of balance problems have been continuous.  

The Veteran testified that doctors outside of the VA have told him that his loss of balance is related to his perforated eardrum.  He stated that the first VA medical opinion also weighed in his favor (but then an addendum opinion weighed against the claim).  The Veteran testified that his reported symptom (of loss of balance) has been somewhat "convoluted" by the examiners (who have rendered opinions on dizziness, vertigo, presyncope, etc.).  The Veteran stated that he has "controlled" the vertigo for years; but that he cannot fully control the loss of balance. 

The Veteran underwent a VA examination in August 1970 in which he reported light headedness and dizziness after getting out of the water (after baths, swimming, etc.).  

The Veteran underwent another VA examination in January 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that he has experienced loss of balance since service that was becoming progressively worse.  He stated that he has been having more trouble reacting to the dizziness.  He reported noticing when there is visual stimulus that is abnormal.  He stated that this causes dizziness that will occur for seconds, until he rights himself, falls, or looks up in the distance.  He stated that if he was walking at a normal pace, working around the house, or conducting normal activities of daily living, he would not be affected.  He reported that he had an episode where he was diagnosed with presyncope.
  
Upon examination, the Veteran was noted to have a right tympanic membrane (TM) perforation (2 mm.) inside the left ear.  He had a little crust on his left TM with possible heel perforation.  Otherwise, there was no erythema or drainage or fluid level.  Extraocular movements were intact.  There was no nystagmus noted and no dizziness caused by these motions.  The examiner assessed the Veteran with (1) a history of ear perforations that are "as likely as not the cause of his dizziness" and (2) presyncope which cannot be caused as a result of ear perforations.   

In March 2011, a different VA examiner conducted a records review and rendered a medical opinion based on a review of those records.  The examiner stated that he was asked to review the records "with specific reference to his claim of vertigo."  

The examiner acknowledged that vertigo may well have been present more or less continuously since 1968 as described in the January 2011 VA examination report.  However, he stated that he must decide between the two differing aspects of Veteran's anamnesis (account of medical history).  The examiner stated that much of the evidence must be subjectively based and that he would design his comments regarding the Veteran's subjective description of his vertigo on his impressions from the private medical record.  He stated that if the Veteran disputes this present accounting of his situation, further direct physical examination, testing and interview may be in order.

The examiner stated that the Veteran claimed brief episodic vertigo in recent times that is notably associated with nausea and emesis.  He further stated that vertigo is the illusory sense of bodily or environmental movement.  He stated that the issue posed for this report is whether the Veteran has vertigo due to barotrauma suffered during service.  The examiner diagnosed the Veteran with peripheral vertigo.  He stated that vertigo is to be distinguished from the competing similar symptoms known as faintness and the effects of hyperventilation or peripheral neuropathy.  The examiner also stated that the Veteran has additional ear issues relating to (1) disruption of the tympanic membrane, (2) tinnitus, and (3) hearing loss.  He stated that "these three are not specifically defined as the issue at hand but do play into the understanding of the Veteran's vertigo."  

The examiner explained that vertigo may be classified as either peripheral (emanating from the labyrinth) or central (emanating from the vestibulo-cerebellar) substance of the brain.  He noted that the private medical record describes a peripheral and labyrinthine based vertigo instead of a central and brain based vertigo for these reasons: (1) when present, it is marked as opposed to mild; (2) duration of vertigo is finite as opposed to chronic; (3) tinnitus is present; and (4) there is no associated central nervous system morbidity.  These features characterize peripheral vertigo.

The examiner opined that it was less likely than not that the Veteran's vertigo was caused by or a result of a perforated tympanum.  He reasoned that the tympanum is an element of the middle ear/external ear interface; whereas the labyrinth is an element of the inner ear.  He further stated that the cochlea and the labyrinth, as distinct elements of the inner ear, are anatomically close to one another.  They lie deep to the middle ear and the tympanic membrane.  He stated that it might be argued that the same trauma presumed to have caused the TM disruptions/perforations in the service also caused permanent damage to the deeper cochlear or labyrinthine anatomy or both.  When related to this report, the significance of this view is that labyrinthine damage could be reasonably associated with the symptom of vertigo.  He stated that although "the possibility is present, the probability of such damage to the labyrinthine structure is small."  He stated that (1) the labyrinth lies anatomically deep to the peripherally exposed TM that is significantly more exposed to the percussive barotrauma described in the medical record; (2) the disruption/perforation of the tympanic anatomy has long been acknowledged as service connected, whereas anatomic or functional labyrinthine damage has not been shown in the medical record to date; and (3) the cochlear symptom of tinnitus has long been acknowledged as service connected, whereas the labyrinthine symptom of vertigo is more recent in time.  

Finally, the Veteran underwent a VA examination in October 2016.  The examiner reviewed the claims file in conjunction with the examination.  The examiner stated that the Veteran was recently sent for balance therapy with a history of "vertigo (that) has been present for 50 years...severe vertigo episode over a year ago... difficulty wading through river and needs lights to move around at night.  Feels like reactions (and) balance are not as good as they used to be.  Has difficulty determining where body is in space (whether standing or falling) without a stable frame of reference."  The examiner stated that no nystagmus or symptoms were noted during ambulation or static standing/sitting per physical therapist.  He concluded that "(t)his appears to be a proprioceptive problem, and is not related to an episode of barotrauma 48 years ago.  It may be age-related."

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board notes that the Veteran has unquestionably satisfied the first two elements of service connection.  He undeniably sustained an injury in service that resulted in a perforated tympanic membrane; and the Veteran has a current disability (alternately diagnosed as vertigo, dizziness, presyncope, etc.).

The crux of the case is whether there is a link between the Veteran's current disability and (1) an in-service injury, or (2) a service connected disability.  There are conflicting medical opinions addressing the issue. 

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board does not find adequate reasons and bases for adopting one medical opinion over the others.  The Board recognizes that the March 2011 examination report appears to be the most thorough.  However, the opinion was limited to what the examiner diagnosed as peripheral vertigo.  The examiner himself stated that he reviewed the records "with specific reference to [the Veteran's] claim of vertigo."  The Board notes that the Veteran is more broadly claiming service connection for loss of balance as opposed to the specific diagnosis of vertigo.  At his February 2017 Board hearing, the Veteran noted that his reported symptom of loss of balance has been "convoluted" by the examiners who have diagnosed him with various disabilities.  He also stated, in his June 2011 notice of disagreement, that he did not feel that his was being completely understood.  He testified that he has controlled his vertigo for years, but it is loss of balance that he cannot fully control.  Consequently, the March 2011 VA examiner offered a thorough opinion regarding "vertigo" that the Veteran has managed to control but has offered no opinion regarding "loss of balance" under any other label.  Finally, the Board notes that the March 2011 examiner did not conduct an in-person examination of the Veteran; but was instead based on a records review.  

With regard to the October 2016 examination report, the examiner stated that the Veteran's symptoms may be age related.  However, he acknowledged that the symptoms have been present for 50 years.  Moreover, the Board notes that the Veteran reported slight loss of balance in his 1970 claim (filed when the Veteran was in his early 20s...the Veteran was born in 1948).   

The January 2011 VA examiner is the only examiner who seemed to recognize multiple symptoms reported by the Veteran (including loss of balance apart from "vertigo").  The examiner assessed (1) a history of ear perforations that are "as likely as not the cause of his dizziness" and (2) presyncope which cannot be caused as a result of ear perforations.  Consequently, it appears that this examiner better understood the Veteran's contentions.  He rendered an opinion that at was at least in part, favorable to the Veteran.

The Board finds that the Veteran has rendered credible testimony that his loss of balance has existed since service.  The testimony is substantiated by the fact that he mentioned it in his original May 1970 claim (which was for "slight loss of balance (right ear)").  

The Board finds that the medical opinions are at least in equipoise; and the Veteran's testimony is highly credible.  Consequently, the Board finds that service connection for loss of balance is warranted. 

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The Board notes that an RO letter dated February 2011 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.



ORDER

Entitlement to service connection for peripheral vertigo (claimed as progressive loss of balance) is granted.  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


